Citation Nr: 1018051	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back injury and 
spina bifida.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for alcoholism on a 
direct basis.

5.  Entitlement to service connection for alcoholism claimed 
as secondary to an acquired psychiatric disorder.  

6.  Entitlement to service connection for residuals of a head 
injury.  





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were previously before the Board in 
March 2006 when the hearing loss issue was remanded for 
additional evidentiary development and the other claims were 
denied.  The Veteran appealed the March 2006 decision to the 
United States Court of Appeals for Veterans Claims ("the 
Court").  In a September 2008 Memorandum Decision, the Court 
vacated that part of the Board's March 2006 decision which 
denied service connection and remanded those issues back to 
the Board for further proceedings consistent with the Court's 
decision.  

The issue of entitlement to a rating in excess of 10 percent 
for tinnitus has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The claims of entitlement to service connection for a back 
injury and spina bifida, for hearing loss, for an acquired 
psychiatric disorder to include PTSD, for alcoholism claimed 
as secondary to an acquired psychiatric disorder and for 
residuals of a head injury are being remanded and are 
addressed in the REMAND portion of the decision below.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will inform the 
appellant if any further action is required on his part.  


FINDING OF FACT

The Veteran filed his claim of entitlement to service 
connection for alcoholism in July 2003.  


CONCLUSION OF LAW

The claim for service connection for alcoholism on a direct 
basis lacks legal merit.  38 U.S.C.A. §§ 101(16), 105(a), and 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(m), 3.301(a), 
(d), and 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2003, the Veteran submitted a claim of entitlement to 
service connection, in pertinent part, for alcoholism.  He 
claims, in part, that he currently experiences alcoholism as 
a direct result of his active duty service.  The Veteran, in 
his own words, contends, "I should not have to explain how a 
young impressionable Marine can become an alcoholic here in 
the states, or in the chaos of war in Vietnam...If I wasn't 
out in the field or actually working within my MOS back in 
battalion, I was at a club, or in numerous places getting 
drunk with my friends...I got drunk to get the heat off my 
melon (excuse the slang), to fight the shame and loneliness I 
felt, and because the booze just tasted damn good."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

Under current law, effective for claims filed after October 
31, 1990, as is the current claim, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease is 
a result of the person's abuse of alcohol or drugs.  38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1, 3.301(d).  This includes 
primary alcohol abuse that develops during service, see, 
e.g., Davis v. Principi, 17 Vet. App. 54, 57 (2003), as well 
as any injury or disease that arises from the abuse of 
alcohol.  38 C.F.R. § 3.301(d); VAOPGCPREC 7-99.  But see 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (service 
connected may be established for alcohol or drug abuse 
secondary to a service-connected psychiatric disability)."  
Alcohol abuse" is defined as "the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user."  38 C.F.R. § 
3.301(d).

The Board finds that the Veteran's claim of entitlement to 
service connection for alcoholism on a direct basis must be 
denied.  In the current case, the Veteran's reported alcohol 
dependence is deemed by statute to be the result of willful 
misconduct and cannot itself be service connected.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).  The Court 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the appellant seeks service connection 
for alcohol problems on a direct basis and the claim was 
filed after October 31, 1990, the claim must be denied as 
lacking legal merit.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to notify a claimant as to 
the evidence necessary to substantiate a claim and assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

With regard to the claim of entitlement to service connection 
for alcoholism on a direct basis, the law as mandated by 
statute, and not the evidence, is dispositive of this appeal.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994).  Therefore, the 
decision with respect to this issue rests on the 
interpretation of the law, and the VCAA is inapplicable.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Similarly, 
compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  Therefore, any 
deficiencies of VCAA notice or assistance, if any exist, are 
rendered moot with respect to this issue.


ORDER

Service connection for alcoholism on a direct basis is 
denied.  




REMAND

In its September 2008 decision, the Court found that VA 
failed in its duty to assist the Veteran with the development 
of his claim by failing to correctly address notices for 
scheduled VA examinations.  The Court directed that the 
claims be remanded in order to allow VA to make further 
efforts to schedule the Veteran for examinations.  The Court 
noted that the Veteran was incarcerated.

The duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185 (1995).

VA does not have the authority to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to 
assist an incarcerated veteran includes: (1) attempting to 
arrange transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and 
having its medical personnel conduct an examination according 
to VA examination work sheets; or (3) sending a VA or fee-
basis examiner to the correctional facility to conduct the 
examination.  See Bolton v. Brown, 8 Vet. App. at 191.

The Court has cautioned "those who adjudicate claims of 
incarcerated veteran to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Bolton.  In 
Bolton, the Court remanded a case where the RO claimed an 
inability to get a fee-basis physician to conduct an 
examination at a correctional facility.  In that case, 
further efforts were deemed necessary to attempt to examine 
the veteran.  Id.

The VA Adjudication Procedure Manual contains a provision for 
scheduling examinations of incarcerated veterans.  The manual 
calls for the AOJ or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the Veteran may be 
examined at the prison by: (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008).

A review of the claims file demonstrates that VA attempted to 
schedule the Veteran for VA examinations for his hearing loss 
without success.  As least one of the examinations was denied 
by prison officials because VA informed the Veteran of the 
time and day of the examination which is a violation of 
prison rules.  

A document dated in July 2009 indicates two attempts were 
made to schedule the Veteran for examinations without 
success.  VA was informed that it was up to the Veteran to 
pay for the crew to bring him to the appointment but the 
author was not allowed to contact the Veteran to determine if 
he was able and/or willing to pay for an escort.  

While attempts were made to have the Veteran transported to a 
medical facility for an examination without success, there is 
no indication in the claims file that VA attempted to have VA 
medical personnel travel to the prison to examine the Veteran 
nor was there any evidence indicating attempts had been made 
to obtain a fee basis examination.  Additionally, it does not 
appear that VA attempted to have the Veteran examined by 
prison medical personnel at VA expense.  Finally, even if the 
Veteran cannot be examined, a review of the claims file by 
appropriately qualified health care professionals might be 
able to provide the evidence required.  

Based on the above, the Board finds attempts must be made to 
have the Veteran examined by VA for compensation and pension 
purposes to aid in establishing his claims for service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who recently 
treated the Veteran for any of the 
disabilities on appeal.  After securing 
any necessary releases, obtain these 
records identified by the Veteran which 
have not already been associated with the 
claims file.

2.  Take all reasonable measures to 
schedule the Veteran for the examinations 
requested below.  If the Veteran remains 
incarcerated, confer with prison 
authorities to determine whether the 
Veteran may be escorted to a VA medical 
facility for examination or if an 
examination at the prison is feasible.  
See M21-1MR, Part III.iv.3.A.11.d.  The 
Veteran may be examined at the prison by: 
(1) VHA personnel; (2) prison medical 
providers at VA expense; or (3) fee-basis 
providers contracted by VHA.  Determine 
which is the most feasible option.  If it 
is determined that the Veteran cannot be 
physically examined, arrange to have the 
claims file reviewed by appropriately 
qualified health care professionals and 
request that the examiners provide, to 
the extent possible, opinions with 
respect to the questions presented below.  

3.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature and etiology of any back disorder 
found on examination to include spina 
bifida.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  The claims folder must be 
provided to the examiner for review of 
pertinent documents therein and review of 
such should be reflected in the 
examination report.  The examiner should 
provide an opinion as to whether it is 
more likely than not (a greater than 50% 
probability), less likely than not (less 
than 50% probability), or at least as 
likely as not (a 50% probability), that 
any current back disability had its 
clinical onset during service or is 
related to any in-service disease, event, 
or injury.  If it is determined that any 
back disorder pre-existed active duty, 
then the examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
back disability was aggravated 
(permanently increased in severity beyond 
the natural progress) by the Veteran's 
active duty service.  If any requested 
opinion cannot be provided on a medical 
or scientific basis without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
indicate in the report, and explain why 
this is so.

The examiner should be informed that the 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  Schedule the Veteran for a VA 
examination to determine the existence 
and etiology of any hearing loss.  The 
examiner should query the Veteran as to 
the nature and frequency of his pre-
service, service and post-service noise 
exposure.  The claims folder must be 
provided to the examiner for review of 
pertinent documents therein and review of 
such should be reflected in the 
examination report.  The examiner should 
be informed that the Veteran's exposure 
to acoustic trauma during active duty as 
a result of his participation in combat 
is conceded.  

The examiner should provide an opinion as 
to whether it is more likely than not (a 
greater than 50% probability), less 
likely than not (less than 50% 
probability), or at least as likely as 
not (a 50% probability), that any current 
hearing loss was incurred in or 
aggravated by service.  If any requested 
opinion cannot be provided on a medical 
or scientific basis without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
indicate in the report, and explain why 
this is so.

The examiner should be informed that the 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

5.  Schedule the Veteran for a VA PTSD 
examination by an appropriately qualified 
health care professional.  The claims 
folder must be provided to the examiner 
for review of pertinent documents therein 
and review of such should be reflected in 
the examination report.  All necessary 
tests and studies should be accomplished.  
Inform the examiner that the Veteran 
engaged in combat and any stressor 
reported by the Veteran relating to 
combat is presumed to have occurred.  The 
examiner should utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) in determining 
the appropriate diagnosis or diagnoses.  
The examiner should specifically confirm 
or refute whether the Veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed event 
or events that are considered stressors 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the Veteran does not meet the 
criteria for this diagnosis.  
Additionally, if the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be provided 
as to whether such psychiatric disability 
is more likely than not (a greater than 
50% probability), less likely than not 
(less than 50% probability), or at least 
as likely as not (a 50% probability), 
related to active duty service.  If any 
requested opinion cannot be provided on a 
medical or scientific basis without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the report, and explain 
why this is so.  

If, and only if, the examiner reports a 
diagnosis of PTSD or another mental 
disorder which is etiologically linked to 
the Veteran's active duty service, then 
the examiner should offer an opinion as 
to whether the Veteran suffers from 
alcohol abuse/alcoholism as a symptom of 
or caused by such PTSD or other mental 
disorder which is etiologically linked to 
his active duty service.  

The examiner should be informed that the 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

6.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature and etiology of any residuals of a 
head injury found on examination.  Any 
indicated tests should be accomplished.  
The claims folder must be provided to the 
examiner for review of pertinent 
documents therein and review of such 
should be reflected in the examination 
report.  The examiner should provide an 
opinion as to whether it is more likely 
than not (a greater than 50% 
probability), less likely than not (less 
than 50% probability), or at least as 
likely as not (a 50% probability), that 
any residuals of a head injury found on 
examination had their clinical onset 
during service.  If any requested opinion 
cannot be provided on a medical or 
scientific basis without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
indicate in the report, and explain why 
this is so. 

The examiner should be informed that the 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

7.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.

8.  Then readjudicate the Veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to these claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the issues currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


